internal_revenue_service uil number info release date mar dear on date you forwarded to constituents your constituents asked you to support s the highway tax equity and simplification act of and expressed concern that more guidance is needed regarding the taxability of certain vehicles two letters from your as requested we responded directly to your constituents a copy of our letter is enclosed if you need further assistance please contact me or cynthia mcgreevy identification_number of my staff at sincerely assistant chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure department of the treasury internal_revenue_service washington d c mar dear i am responding to your letters of date and date to asking him to support s the highway tax equity and simplification act of by letter dated date asked me to respond directly to you the internal_revenue_service has issued both regulations and revenue rulings interpreting sec_4051 of the internal_revenue_code without additional information about the vehicles that concern you i can not provide you with specific citations to the applicable authorities however i can provide you with general information concerning sec_4051 and guidance on how to request a private_letter_ruling to obtain a definite reply based on a specific set of facts there is a percent excise_tax on the first_retail_sale of certain articles including automobile truck chassis and bodies including in each case parts or accessories sold on or in connection therewith or with the sale thereof the tax does not apply to automobile truck chassis and bodies suitable for use with a vehicle that has a gross vehicle weight of big_number pounds or less the sale of an automobile truck is considered the sale of a chassis and body see sec_4051 and d under sec_145_4051-1 of the temporary excise_tax regulations a chassis or body is taxable under sec_4051 only if it is sold for use as a component part of a highway vehicle as described in sec_48_4061_a_-1 of the manufacturers and retailers excise_tax regulations these regulations define a highway vehicle as any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in sec_48_4061_a_-1 the regulations specifically exempt certain specially designed mobile_machinery certain vehicles specially designed for offhighway transportation and certain stationary shelters from the definition of a highway vehicle generally the sale of a chassis or body shall be taxable if the chassis or body is in any sense suitable for use as a component part of a highway vehicle however chassis or bodies that are actually sold for use or for resale for use as a component part of a vehicle that is not a highway vehicle as defined in sec_48_4061_a_-1 are excepted if you would like definitive guidance on whether tax is imposed on a particular vehicle you may request a private_letter_ruling by following the provisions of revproc_2000_1 2000_1_irb_4 i have enclosed a copy of the revenue_procedure for your use i hope this information is of help to you if you have any questions or require further assistance please contact me or cynthia mcgreevy identification_number at sincerely assistant chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure
